Title: From Thomas Jefferson to Colonia, 22 November 1786
From: Jefferson, Thomas
To: Colonia, Pierre Joseph de



Mercredi 22me Novembre. 1786.

Il est arrivé à la Douane de Paris pour Monsieur Jefferson ministre plenipotentiaire de l’Amerique un harnois à trois chevaux  qu’il a fait venir d’Angleterre pour son usage particulier. Pour le retirer de la Douane il faut un ordre de Monsieur le Controleur General. Si Monsieur de Colonia voudroit bien l’obtenir et le lui faire passer Monsieur Jefferson lui en auroit beaucoup d’obligation. Il ne demande pas un exemption des droits. Ce pourroit occasionner des délais, qui seroient incommodes, entant qu’il est sur le point de faire une voiage.
